DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1 – 18  in the reply filed on 4/14/21 is acknowledged.  The traversal is on the ground(s) that “both claim 1 and 19 recite the technical feature of a force imparting component that is configured to apply an assisting force or a counterforce to operation of a joystick being controlled to generate resistance to operation of the joystick based on a start timing of an articulation”.  “Applicant submits that each of claims 1 and 19 recite a same or corresponding technical feature that makes a contribution over the prior art”. This is found persuasive and the claims are examined accordingly below.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Claim 3, line 4 recites the limitation “decreasing assisting force or increasing counterforce” which should be changed to “decreasing the assisting force or increasing the counterforce”.
  Claim 5, line 10 recites the limitation “the deviation angle” which should be changed to ‘a deviation angle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitation "the valve body" in line 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 – 14 and 17 – 20 are allowed.
Claims 15 and 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a controller configured to control the force imparting component so as to generate resistance to operation of the joystick lever based on a start timing of an articulation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10865543, US-10794043, US-10730549, US-10562564, US-10518803, US-10384713, US-10266200, US-8272472, US-6179082 – related assignee(s)/inventor(s)
US-20120217083 – steering system with steering wheel, feedback actuator, a controller selectively activates the feedback actuator based on steering or travel speed.
US-20080162000 - steering system with steering wheel, feedback device, a controller controls feedback device according to various control algorithms, such as whenever control error Ec has a nonzero value, target value of steering angle, and the travel speed.
US-8887855 – articulated vehicle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611